                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND


JOHN DOE #1, JANE DOE #1            *
JOHN DOE #1M, et al.
                                    *
                  PLAINTIFFS
                                    *      CIVIL CASE NUMBER:
      v.
                                    *      8:21-cv-00356-PJM
MONTGOMERY COUNTY BOARD
OF EDUCATION, et al.
*    *   *     *     * *            *      *     *     *     *     *     *

           RESPONSE TO STANDING ORDER CONCERNING REMOVAL

      JOSEPH DOODY, ONE OF THE DEFENDANTS, by KEVIN KARPINKSKI and

KARPINSKI, CORNBROOKS & KARP, P.A., his attorneys, in response to the

Court’s Standing Order Concerning Removal states as follows:

      1.     The date(s) on which each Defendant was served with a copy of

the Summons and Complaint.

      Defendant Doody was served with the original Complaint asserting

negligence on February 28, 2020. On January 15, 2021, Defendant Doody,

Montgomery County Board of Education, Casey B. Crouse, Vincent Colbert and

Eric Wallich were served with an Amended Complaint, asserting for the first time

federal causes of action - - Title IX of the Education Amendments of 1972, 20

U.S.C. § 1681 and claims under 42 U.S.C. § 1983. Jeffery Sullivan, a newly added

Defendant, was served on February 10, 2021.

      2.     In actions predicated on diversity jurisdiction, an indication of

whether any Defendants who have been served are citizens of Maryland, and
for any entity that is not a corporation, the citizenship of all members.

      Not applicable.

      3.    If removal takes place more than thirty (30) days after any

Defendant was first served with a copy of the Summons and Complaint, the

reasons why removal has taken place at this time and the date on which the

Defendant(s) was (were) first served with a paper identifying the basis for

such removal.

      As noted above, Defendants were served with a Complaint filed in the

Circuit Court for Montgomery County asserting a simple claim of negligence. On

January 15, 2021, Plaintiffs amended their Complaint and filed suit asserting

federal causes of action under Title IX of the Education Amendments of 1972, 20

U.S.C. § 1681 and claims under 42 U.S.C. § 1983. The filing of the Amended

Complaint was the first time that federal causes of action were asserted. All

Defendants consented to and joined in removal of this case to the United States

District Court for the District of Maryland within thirty (30) days of being served

with a Complaint that asserted a federal cause of action.

      4.    In actions removed to this Court predicated on diversity

jurisdiction in which the action in state court was commenced more than

one year before the date of removal, the reasons why this action should not

be summarily remanded to state court.

      Not applicable.



                                        2
      5.      Identification of any Defendant who was served in the state court

action prior to the time of removal who did not formally join in the notice

of removal and the reasons why such Defendant did not join.

      None.

                                       Respectfully submitted,

                                       KARPINSKI, CORNBROOKS & KARP, P.A.


                                       BY:        /s/ Kevin Karpinski
                                             KEVIN KARPINSKI, #11849
                                             CPF #9312150114
                                             120 East Baltimore Street
                                             Suite 1850
                                             Baltimore, Maryland 21202-1617
                                             410-727-5000
                                             Kevin@bkcklaw.com
                                             Attorneys for Defendant Doody



                          CERTIFICATE OF SERVICE

      I hereby certify that on this 23rd day of February 2021 a copy of the

foregoing was electronically filed with notice to:


William H. Murphy, Jr., Esquire
Edward L. Cardona III, Esquire
Malcolm P. Ruff, Esquire
Murphy, Falcon & Murphy, P.A.
1 South Street, 30th Floor
Baltimore, Maryland 21202
Counsel for Plaintiffs Doe 1 and Doe 2

Thomas M. DeGonia II, Esquire
Ethridge Quinn, Kemp,

                                         3
Rowan & Hartinger
33 Wood Lane
Rockville, Maryland 20850

Jerry W. Hyatt, Esquire
Law Office of Jerry W. Hyatt
27 Wood Lane
Rockville, Maryland 20850
Counsel for Plaintiff Doe 3

Timothy F. Maloney, Esquire
Matthew M. Bryant, Esquire
Alyce L. Prawde, Esquire
Joseph, Greenwald & Laake, PA
6404 Ivy Lane
Suite 400
Greenbelt, Maryland 20770
Counsel for Plaintiff Doe 4

Jacquelyn P. Allen, Esquire
Associate County Attorney
Margaret Turlington, Esquire
Patricia Lisehora Kane, Esquire
Sean Charles O’Hara, Esquire
Montgomery County Attorney’s Office
101 Monroe Street, Third Floor
Rockville, Maryland 20850
Attorney for Defendants, Board of Education,
Crouse, Wallich, Colbert & Sullivan



                                    /s/ Kevin Karpinski
                                Counsel for Defendant Doody




                                   4
